NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



ERNEST KANE SMITH,                        )
DOC #135658,                              )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D18-3935
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed October 16, 2019.

Appeal from the Circuit Court for
Manatee County; Edward Nicholas,
Judge.

Howard L. Dimmig, II, Public Defender,
and Bilal Ahmed Faruqui, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Carly J. Robbins-
Gilbert, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.

             Affirmed.


SILBERMAN, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.